



Exhibit 10.60


[Executive]


CHANGE OF CONTROL WAIVER AGREEMENT


This Agreement (“Agreement”) is hereby entered into effective as of February 7,
2018 by and between ___________ (the “Executive”), NuStar Services Company LLC,
a Delaware limited liability company (the “Employer”), NuStar Energy L.P., a
Delaware limited partnership (the “Partnership”), NuStar GP, LLC, a Delaware
limited liability company (“NuStar GP”), and NuStar GP Holdings, LLC, a Delaware
limited liability company (“NSH”) (collectively, the Employer, the Partnership,
NuStar GP and NSH and their respective affiliates referred to herein as
“NuStar”).


RECITALS


WHEREAS, the Executive, the Employer and the Partnership previously entered into
the Amended and Restated Change of Control Severance Agreement dated as of
____________ (the “CIC Agreement”) which provides the Executive with certain
payments and benefits in the event that the Executive’s employment with the
Employer is terminated for certain reasons during a specified period of time
following a “Change of Control” (as defined in the CIC Agreement);


WHEREAS, pursuant to the NuStar GP Holdings, LLC Long-Term Incentive Plan (the
“NSH LTIP”) and the NuStar GP, LLC Fifth Amended and Restated 2000 Long-Term
Incentive Plan (the “Partnership LTIP”), the Executive was granted,
respectively, certain awards of phantom units representing member interests in
NSH (the “NSH Phantom Units”), certain awards of performance units representing
common units of the Partnership (the “Partnership Performance Units”), and
certain awards of phantom units representing common units of the Partnership
(the “Partnership Phantom Units”), in each case, which are subject to certain
vesting conditions and represented by the awards described on Exhibit A hereto
(collectively, the “Awards”);


WHEREAS, under the terms of the NSH LTIP, the Partnership LTIP and the Awards,
in the event of a “Change of Control” (as defined in the NSH LTIP and the
Partnership LTIP), all outstanding NSH Phantom Units granted under the NSH LTIP,
all outstanding Partnership Performance Units granted under the Partnership
LTIP, and all outstanding Partnership Phantom Units granted under the
Partnership LTIP generally become fully vested on the date thereof;


WHEREAS, contemporaneously herewith, the Partnership, Riverwalk Logistics, L.P.,
a Delaware limited partnership and the general partner of the Partnership
(“Riverwalk”), NuStar GP, Marshall Merger Sub LLC, a Delaware limited liability
company and wholly owned subsidiary of the Partnership (“Merger Sub”), NSH and
Riverwalk Holdings, LLC, a Delaware limited liability company and a wholly owned
subsidiary of NSH, are entering into an Agreement and Plan of Merger (the
“Merger Agreement”) pursuant to which Merger Sub will merge with and into NSH,
with NSH being the surviving entity, such that following the transactions
contemplated by the Merger Agreement, the Partnership will be the sole member of
such surviving entity and such surviving entity will be the sole member of
NuStar GP;


        





--------------------------------------------------------------------------------





WHEREAS, in connection with the transactions contemplated by the Merger
Agreement (the “Merger”), the NSH LTIP and the Partnership LTIP have been
amended (the “Amendments”) in accordance with the terms thereof, to provide that
the Merger is not a “Change of Control” (as defined in the NSH LTIP and the
Partnership LTIP);


WHEREAS, in connection with the Merger, a “Change of Control” (as defined in the
CIC Agreement) and/or a “Change of Control” (as defined in the NSH LTIP and the
Partnership LTIP prior to the Amendments) could or could be deemed to occur and
the Executive may be (or, in the case of the NSH LTIP or the Partnership LTIP,
would have been if the Amendments had not been adopted) entitled to the payments
and benefits provided under the CIC Agreement, the NSH LTIP, the Partnership
LTIP and the Awards upon and in connection with the consummation of the Merger,
including but not limited to post-termination payments and benefits if the
Executive’s employment is terminated for certain reasons during a specified
period following the consummation of the Merger and the immediate vesting of all
of the outstanding NSH Phantom Units and all of the outstanding Partnership
Phantom Units held by the Executive as of the date of such Merger and the
immediate vesting at 200% of all outstanding Partnership Performance Units held
by the Executive as of the date of such Merger (collectively, the “Change of
Control Benefits”); and


WHEREAS, the parties did not intend for any Change of Control Benefits to be
payable upon or in connection with a business combination like the Merger.


WAIVER AND CONSENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.    Notwithstanding the terms of the CIC Agreement, the NSH LTIP, the
Partnership LTIP or the Awards, the parties agree that the Merger shall not
constitute or be deemed to constitute a “Change of Control” (as defined in the
CIC Agreement, the NSH LTIP or the Partnership LTIP) and the Amendments were
validly adopted.


2.    The Executive agrees and acknowledges that the Executive shall not receive
any of the Change of Control Benefits that may otherwise have been payable to or
provided to the Executive upon or in connection with the consummation of the
Merger. The Executive irrevocably waives any and all Change of Control Benefits
that may otherwise have been payable to or provided to the Executive upon the
consummation of the Merger and the Executive’s right to receive any of Change of
Control Benefits in the future with respect to or arising out of the Merger.


3.    The Executive agrees that Executive’s waiver of the Change of Control
Benefits under the terms of this Agreement shall not constitute a breach by
NuStar of any provision of the CIC Agreement and shall not give the Executive
the right to terminate Executive’s employment due to Good Reason (as defined in
the CIC Agreement).





--------------------------------------------------------------------------------







4.    Except as expressly provided herein, all other terms and conditions of the
CIC Agreement, the NSH LTIP, the Partnership LTIP and the Awards shall remain in
full force and effect; provided, however, that the CIC Agreement, the NSH LTIP,
the Partnership LTIP and/or the Awards may be amended pursuant to their terms to
reflect the terms of this Agreement and/or the occurrence of the Merger. For the
avoidance of doubt, nothing in this Agreement shall affect the Executive’s right
to any payments or benefits provided under the terms of the CIC Agreement, the
NSH LTIP, the Partnership LTIP or the Awards with respect to any transaction
occurring after the Merger that constitutes or could be deemed to constitute a
“Change of Control” as defined therein.


5.    This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without reference to such state’s principles of
conflicts of law. The Executive hereby (i) irrevocably consents to the exclusive
jurisdiction of any court located in the State of Delaware in connection with
any matter based upon or arising out of this Agreement or the matters
contemplated herein, (ii) agrees that process may be served upon the Executive
in any manner authorized by the laws of the Delaware, and (iii) irrevocably
waives, and covenants not to assert or plead, any objection which the Executive
might otherwise have to such jurisdiction and such process.


6.    Executive acknowledges and agrees that this Agreement will be binding upon
and inure to the benefit of (i) the heirs, executors and legal representatives
of the undersigned Executive upon the undersigned Executive’s death and (ii) any
successor of NuStar and its subsidiaries or affiliates. Any such successor will
be deemed substituted for NuStar under the terms of this Agreement for purposes
of enforcing the rights hereunder of NuStar.


7.    In the event the Merger Agreement is terminated in accordance with its
terms, this Agreement shall terminate concurrently therewith. In the event the
Merger does not occur or fails to become effective, this Agreement shall be
without force or effect.


8.    The Executive certifies, acknowledges and agrees that the Executive has
read and completely understands this Agreement and that the Executive is signing
freely and voluntarily, without duress, coercion or undue influence.


9.    This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one
document.






[Signature Page Follows; Remainder of Page Intentionally Left Blank]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.




                    


__________________________________                    
Executive
                                
                                
                        


NuStar Services Company LLC
By:                     
Name:
Title:    




NuStar Energy L.P.
By: Riverwalk Logistics, L.P., its general partner
By: NuStar GP, LLC, its general partner
By:                     
Name:
Title:




NuStar GP Holdings, LLC
By:                     
Name:
Title:




NuStar GP, LLC
By:                     
Name:
Title:















--------------------------------------------------------------------------------





Exhibit A




[List of outstanding Awards granted to the Executive]







